Citation Nr: 1427600	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-09 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence exists to reopen the previously denied claim of a lung condition.

2.  Entitlement to service connection for a lung condition, as secondary to chemical and asbestos exposure.

3.  Whether new and material evidence exists to reopen the previously denied claim of sinus problems and headaches.

4.  Entitlement to service connection for sinus problems and headaches, as secondary to chemical and asbestos exposure.

5.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), attention deficit disorder (ADD) and organic cognitive dysfunction, as secondary to chemical and asbestos exposure.

6.  Entitlement to service connection for a heart condition, as secondary to chemical and asbestos exposure.

7.  Entitlement to service connection for a liver condition, as secondary to chemical and asbestos exposure.

8.  Entitlement to service connection for bilateral deep vein thrombosis, as secondary to chemical and asbestos exposure.

9.  Entitlement to service connection for anti-lupus/anti-coagulant condition, as secondary to chemical and asbestos exposure.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1970 to March 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2011 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and Muskogee, Oklahoma.  The Muskogee, Oklahoma office has assumed the role of agency of original jurisdiction.  The Board has recharacterized the claims as reflected on the title page of this decision to better reflect the appellant's contentions.

The appellant testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in July 2012.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Appellant's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The issues of entitlement to service connection for a lung condition, sinus problems and headaches, acquired psychiatric condition to include PTSD, ADD and organic cognitive dysfunction, heart condition, liver condition, bilateral deep vein thrombosis and anti-lupus/anti-coagulant disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence received since the last final denial of service connection for a lung condition in the May 1977 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.

2.  The evidence received since the last final denial of service connection for sinus problems and headaches in the May 1977 rating decision, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.


CONCLUSIONS OF LAW

1.  Evidence received since the May 1977 rating decision in relation to the Appellant's claim for entitlement to service connection for a lung condition is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Evidence received since the May 1977 rating decision in relation to the Appellant's claim for entitlement to service connection for sinus problems and headaches is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  Furthermore, in compliance with 38 C.F.R. § 3.159(b), the notification should include the request that the claimant provide any evidence in his possession that pertains to the claim.  In light of the Board's reopening and remanding of the claim, any deficiency regarding notice or development is harmless error at this time.

New and Material Evidence

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In the May 1977 rating decision, the RO denied the Veteran's claim of entitlement to service connection a lung condition, sinus problems and headaches on the basis that a nexus did not exist between the Appellant's conditions and active duty service.  The Appellant did not express disagreement with this decision within one year of receiving notice.  Thus, that decision became final.

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Here, an unestablished fact necessary to substantiate the claim is competent evidence of a link between the Appellant's lung and sinus problems with severe headaches and active duty service.  

During the Appellant's July 2012 Board hearing, the Appellant explained that his lung, sinus problems and headaches began while in the military after frequent exposure to chemicals.  The Appellant worked as an orthopedic appliance technician in service where he built body braces.  The Appellant asserts exposure to chemicals such as acetone, benzene, formaldehyde, linseed, tetrachloride while working in areas that were not well ventilated with no protective gear.  He was also exposed to silica dust and welded with eye protection only.  He started having "bizarre" headaches and nosebleeds and blacked out for short periods when bending down to pick up hand tools to shape the braces.  He noticed other people working alongside him had respiratory problems and also suffered from colds, sinus trouble and pneumonia.  During service, no one could explain his symptoms that lasted many hours and he was provided aspirin on sick call.  

These statements, which are presumed credible for the purposes of reopening his claim, are new in that they were not previously of record.  Furthermore, they are material as they suggest a link between the Appellant's lung, sinus problems and headaches and service.  Consequently, the May 1977 claims for service connection for Appellant's lung, sinus problems and headaches are reopened.



ORDER

The previously denied claim of entitlement to service connection for a lung condition is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

The previously denied claim of entitlement to service connection for sinus problems and headaches is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

The Appellant contends he is entitled to service connection for his sinus problems and headaches, lung condition, acquired psychiatric disorder, heart condition, liver condition, bilateral deep vein thrombosis and anti-lupus/anti-coagulant conditions due to his duties as an orthopedic appliance technician in service where he built body braces.  The Appellant's DD-214 establishes his military occupational specialty was an orthopedic appliance specialist.  As discussed above, the Appellant specifically asserts his conditions were caused by exposure to chemicals such as acetone, benzene, formaldehyde, linseed, tetrachloride, silica dust and welding with only eyewear protection.  Alternatively, the Appellant asserts that his conditions were caused by asbestos exposure during service.  See VA Form 9 received April 3, 2012.  The Appellant further argues he suffers from PTSD caused by treating patients with missing limbs or affected with Agent Orange, and one patient whose body was completely burned.  

VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  See Mclendon, 20 Vet. App. at 83.

The Appellant's medical treatment records reflect the Appellant has multiple diagnosis related to his claims of sinus problems and headaches, a lung condition, an acquired psychiatric disorder, heart condition, anti-lupus/anti-coagulant disorder and bilateral deep vein thrombosis.  For example, a November 24, 2008 discharge diagnosis from a private treatment record indicates the appellant was diagnosed of acute respiratory failure, coronary artery disease, acute inferolateral myocardial infarction, acute pulmonary edema, acute systolic congestive heart failure, a previous history of deep venous thrombosis and lupus anticoagulant.  A private treatment record dated June 24, 2008 reflects the Appellant had complaints of an intractable headache and coughing up blood.  Private treatment records from the Appellant's treating physician reflect continuous treatment of ADD and a 2011 opinion that the Appellant likely had an organic cognitive dysfunction, rather than ADD, caused by exposure to an inhalant like benzene and/or acetone.  The Board notes the records do not contain a diagnosis of a liver condition.  

Based on the Appellant's lay statements, the private psychiatric positive nexus opinion discussed above and in-service notations of coughing, pneumonia and headaches, the record supports a possible link between the Appellant's conditions and service.  The Board finds on Remand, VA examinations are warranted for the Appellant's acquired psychiatric disorder, heart condition, bilateral deep vein thrombosis and anti-lupus/anti-coagulant disorder.  See McLendon, Supra.  Additionally, the evidence currently of record is insufficient to resolve the claim for service connection for sinus problems, headaches and a lung condition and a new medical examination is needed.

The Appellant asserts he was exposed to asbestos while in service because his duty station at the Lackland Air Force Base in the Wilford Hall Medical Research Center was constructed during World War II and the ceiling and walls contained asbestos.  See July 2012 hearing transcript, pg. 10.  He asserts exposure to asbestos may have caused his claimed conditions.  The Board notes that an attempt has not been made to determine whether the Appellant was indeed exposed to asbestos during service. 

In addition, VA Adjudication Procedure Manual Rewrite (M21-1MR) provides that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  For many asbestos related diseases the latency period varies from ten to forty-five or more years between first exposure and development of disease.  Id.  at IV.ii.2.C.9.d. As such, the claim must be remanded to fully develop the asbestos issue.

The Appellant testified during his July 2012 Board hearing that he was awarded disability benefits in May 2011 from the Social Security Administration (SSA) for nearly every condition he has claimed.  There is no indication in the record that any attempts have been made to obtain these records and his SSA records are not currently in the claims file.  Therefore, on remand, any determination pertinent to the Appellant's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Appellant's file contains an authorization and consent to release information received April 30, 2010 that identified treatment from the Oklahoma City VAMC and from the Oklahoma City Student Health Center.  In the Appellant's 2012 Board hearing, the Appellant again identified psychiatric treatment from the University of Oklahoma in 1991, which appears to be the student center the Appellant previously identified in his authorization and consent to release.  The Appellant also identified treatment from the Muskogee VAMC.  The record does not contain documented attempts to obtain these records.  On Remand, attempts should be made to associate any pertinent outstanding medical records with the record.


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain relevant Social Security Administration records and outstanding VA treatment records including those from the Oklahoma City VAMC from 1991 and beyond and the Muskogee VAMC from 2008 and beyond.  Contact the Appellant and, if necessary, seek authorization to obtain treatment records from the University of Oklahoma Student Center from 1991.  All efforts must be documented in the claims file.  

2.  The RO/AMC should take appropriate action to develop evidence of whether the Appellant was exposed to asbestos during service, to specifically include seeking information as to whether his job duties involved working with or near asbestos.  Such development should include a determination regarding the extent to which his duties would have exposed him to asbestos. 

3.  Thereafter, the RO/AMC should schedule the Appellant for appropriate VA examination to determine the nature and etiology of any acquired psychiatric disability to include PTSD, ADD and organic cognitive dysfunction.  All tests and studies deemed necessary by the examiner must be performed.  The examiner's explanation should also take into account and address the symptoms, findings, and diagnoses expressed in the post-service VA treatment records.

Based on a review of the claims file and clinical findings of the examination, the VA examiner is requested to provide a diagnosis of any current psychiatric disorder according to DSM-IV criteria.  After such findings have been made the VA examiner should address the following as relevant: 

a)  If the examiner finds that the Appellant does not demonstrate a current psychiatric disorder, the examiner should address and explain the discrepancies with all previous psychiatric symptoms and diagnoses, to include ADD.

b)  If the Appellant is diagnosed with PTSD specifically, the examiner should then offer an opinions as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Appellant's reported stressors are adequate to support a diagnosis of PTSD and whether the Appellant's symptoms are related to the reported stressors.

c)  If the Appellant is diagnosed with any psychiatric disorder other than PTSD to include ADD and organic cognitive function, then the examiner should specifically offer an opinion as to whether it is at least as likely as not that the diagnosed psychiatric disorder was sustained during service, or, is etiologically related to any injury or illness sustained by the Appellant during his active duty service including exposure to various chemicals including acetone, linseed, tetrachloride, resin, formaldehyde, silica dust, welding exposure and asbestos.  

The VA examiner must comment on the private treating physician's positive opinion that exposure to benzene and/or acetone may have caused an organic cognitive dysfunction.  

4.  The Appellant must also be afforded a full VA examination(s) to address the nature of his claimed (a) sinus problems with headaches, (b) lung condition,          (c) heart condition, (d) bilateral deep vein thrombosis and (e) anti-lupus/anti-coagulant, and, whether any condition is related to the Appellant's active duty service, to include in-service exposure to various chemicals including acetone, linseed, tetrachloride, resin, formaldehyde, silica dust, welding exposure and asbestos.  The Appellant's entire claims file (including this remand) must be reviewed by the examiner.  

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a diagnosis related to the Appellant's claimed claimed (a) sinus problems with headaches, (b) lung condition, (c) heart condition, (d) bilateral deep vein thrombosis and (e) anti-lupus/anti-coagulant disability.  

The examiner should also provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed disorder is related to his active duty service, to include in-service chemical and asbestos exposure. 

The examiner should address the Appellant's contentions that his in-service symptoms of coughs, headaches and pneumonia and reported black outs were related to chemical exposure during service. 

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

5.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO or AMC should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claims on appeal should be readjudicated.  If any of the benefit sought remain denied, an appropriate SSOC should be issued and provided to the Appellant and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


